DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The new claim listing filed on 2/17/21 has been entered; no amendments are indicated. Claims 1-29 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-18, in the reply filed on 2/17/21 is acknowledged. Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections without traverse of (1) an antibody comprising HCVR/LCVR of SEQ ID NO: 2/10 as the species of antibody; (2) hypertension as the species of NPR1-associated disorder; and (3) ACE inhibitor as the species of second therapeutic agent, in the reply filed on 2/17/21 are also acknowledged.
Claims 1-18 are under consideration, as they read upon the elected species.

Claim Objections
Claim 7 is objected to because each instance of "25oC" and "37oC" should be rewritten as "25ºC" and "37ºC", respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
Claim 1 is directed to an isolated antibody that binds specifically to the extracellular domain (ECD, amino acids 1-129 of SEQ ID NO: 194) of the receptor protein NPR1 (natriuretic peptide receptor 1), as determined by hydrogen/deuterium exchange, and that further binds to cells expressing human NPR1 in the presence or absence of ANP (atrial natriuretic peptide) and/or further activates NPR1. This claim is a genus claim because it is directed to a group of antibodies having the required functional limitations; i.e., the ability to bind the ECD of NPR1 and also bind cells expressing NPR1 and/or activated NPR1. The dependent claims further define the genus by limiting the required functionality or by requiring additional functionality. Claims 2-5 further limit the region of the ECD of NPR1 in which the antibody binds. Claim 6 limits the antibody to a fully human monoclonal antibody. Claim 7 limits the antibody to one having one of 14 further functional characteristics. Claim 18 is directed to a composition comprising the antibodies of claim 1. The elected species of antibody under consideration is one comprising the heavy and light chain variable regions of SEQ ID NO: 2 and 10, respectively; the specification identifies this antibody as mAb22033 (Table 1, page 43), comprising the HCDRs 1-3 of SEQ ID NO: 2, 4 and 6, and the LCDRs 1-3 of SEQ ID NO: 12, 14 and 16. 
While the general structure of an antibody is well-known in the art, the structure of the portion of an antibody that provides its functionality, i.e., the ability to bind to a particular antigen, is not. The antigen-binding site is formed by the association of the heavy and light chain variable regions, which each have three CDRs that provide the majority of the contact residues for the binding of the antibody to its target epitope. The 
The reference of Benjamini, 1991, teaches that an epitope to which an antibody binds is approximately equivalent to 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). Even considering only continuous epitopes, the extracellular domain (ECD) of NPR1, which consists of 318 amino acids (residues 29-347 of SEQ ID NO: 194), comprises numerous sets of five amino acids that can serve as epitopes (e.g., residues 29-33, 30-34, 31-35, 32-36, 33-37, etc, up to residues 343-347). Different antibody structures will bind to each of these different epitopes. Ferrara et al (2015. mAbs. 7(1): 32-41) teach that there is substantial variation in the genus of antibodies that bind to a single immunogen, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there exists a large number of different antibody structures that will specifically bind to the ECD of NPR1, and these structures are not described by the structure of NPR1 alone.
In support of the claimed genus of antibodies, the specification discloses the sequences of 12 isolated anti-NPR1 antibodies (Table 1, page 43). Each antibody has a different set of CDRs as disclosed in Table 1. The specification further teaches that 
Claims 8-10 are included in this rejection because they encompass antibodies including variants of defined CDR sequences. With respect to the elected species under consideration (comprising the HCVR/LCVR pair of SEQ ID NO: 2 and 10), Claim 8 encompasses variant antibodies comprising HCVR and LCVR sequences with at least 90% identity to each of the defined sequences of SEQ ID NO: 2 and 10. The genus of antibodies with at least 90% identity includes variants in which at least 10% of the amino acids are changed with respect to the reference sequence; e.g., up to 12 amino acid changes in the HCVR sequence of SEQ ID NO: 2 (124 amino acids) and up 10 amino acid changes in the LCVR sequence of SEQ ID NO: 10 (106 amino acids). Claim 8 also directly recites variants in which up to 12 amino acids of the HCVR and/or 10 amino acids of the LCVR are substituted. These include variants in which all of the changes are located in a single CDR, e.g., a variant in which all 12 changes are in the 17 amino acids of the HCDR3 sequence of SEQ ID NO: 8, which is the HCDR3 of SEQ ID NO: 2. The specification does not provide a description of which amino acid changes can be made to each of the CDR regions of the disclosed exemplary antibodies, such as the elected species of antibody. Claims 9 and 10 each depend from claim 8, and limit either the HCVR or the LCVR to defined sequences, but still encompass the variants in the other variable region; e.g., claim 9 limits the HCVR to SEQ ID NO: 2, but still encompasses variants with up to 12 changes in the LCVR of SEQ ID NO: 10.
Claims 16 and 17 are included in this rejection because they encompass antibodies that compete with (claim 16), or bind to the same epitope as (claim 17), the antibody of claim 15. While the antibody of claim 15 is limited to one having a defined HCVR/LCVR pair, such as the elected species of SEQ ID NO: 2/10, and the genus of 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163: 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-NPR1 antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20120114659, published 5/10/12 and filed 11/17/09 (cited on .
Claim 1 encompasses an antibody that binds specifically to NPR1 (natriuretic peptide receptor 1), wherein the antibody interacts with one or more amino acids contained within the extracellular domain (ECD) of NPR1 (amino acids 29-347 of SEQ ID NO: 194), as determined by hydrogen/deuterium exchange, and wherein the antibody binds to NPR1 and activates NPR1. The instant specification teaches that another term for NPR1 is NPRA (¶ 79, published application). 
'659 teaches antibodies that selectively bind to an epitope located in the extracellular domain of NPRA that comprises residues 7-28, 121-129, 313-320, 327-333, and 347-351, "located in the three dimensional structure of NPRA when NPRA is bound to ANP and/or BNP" (¶ 17). '659 further teaches that the antibody potentiates activity of the ligand (e.g., ¶ 16, 99). The epitope mapping was determined by hydrogen/deuterium exchange, as taught in Example 11 (¶ 339-349). Thus, '659 teaches an antibody that binds specifically to NPR1, wherein the antibody interacts with one or more amino acids contained within amino acids 29-347 of SEQ ID NO: 194 (the ECD of NPR1), as determined by hydrogen/deuterium exchange, and wherein the antibody binds to NPR1 and activates NPR1. As such, the teachings of '659 anticipate claim 1.
Claims 2 and 3 each encompass an antibody of claim 1 wherein the antibody interacts with an amino acid sequence selected from a group including amino acids 331-347 or 331-335 (claim 2 only) or 336-347 (both claims) of SEQ ID NO: 147.  The phrase "interacting with an amino acid sequence" is interpreted broadly as encompassing an interaction with an amino acid of the sequence, and thus is met by the antibody of '659, which is taught to bind to amino acids that are found within the sequence of the instant claims; i.e., residues 331-333 and 347. As such, the teachings of '659 also anticipate claims 2 and 3.
Claims 4 and 5 each encompass an antibody of claim 1 wherein the antibody interacts with an amino acid sequence including amino acids 331-347 (claim 4) or 331-335 (claim 5) of SEQ ID NO: 147, in the presence of ANP.  The phrase "interacting with an amino acid sequence" is interpreted broadly as encompassing an interaction with an 
Claims 6 and 7 each encompass an antibody of claim 1 wherein the antibody is a fully human monoclonal antibody; claim 6 is limited to this embodiment and claim 7 recites it in the alternative. '659 further teaches that in "specific embodiments, the antibodies described herein are fully human antibodies". As such, the teachings of '659 also anticipate claims 6 and 7.
Claim 18 is directed to a pharmaceutical composition comprising an isolated antibody according to claim 1, and a pharmaceutically acceptable carrier or diluent. '659 further teaches that antibodies of the invention may be formulated with a carrier suitable for a pharmaceutical composition for administration; e.g., ¶ 215. As such, the teachings of '659 also anticipate claim 18.

Conclusion
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646